


110 HR 6251 IH: Responsible Federal Oil and Gas Lease

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6251
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Rahall (for
			 himself, Mr. Markey,
			 Mr. Hinchey,
			 Mr. Emanuel,
			 Mrs. Capps,
			 Mr. DeFazio,
			 Mr. Yarmuth,
			 Mr. Grijalva,
			 Mr. Larson of Connecticut,
			 Mr. George Miller of California, and
			 Mr. Hall of New York) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To prohibit the Secretary of the Interior from issuing
		  new Federal oil and gas leases to holders of existing leases who do not
		  diligently develop the lands subject to such existing leases or relinquish such
		  leases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Federal Oil and Gas Lease
			 Act.
		2.Issuance of new
			 leases
			(a)In
			 generalThe Secretary of the Interior shall not issue any new
			 lease that authorizes the exploration for or production of oil or natural gas,
			 under section 17 of the Mineral Leasing Act (33 U.S.C. 226), the Mineral
			 Leasing Act for Acquired Lands Act (30 U.S.C. 351 et seq.), or the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), to a person unless the
			 person—
				(1)certifies for each
			 existing lease under such Acts for the production of oil or gas with respect to
			 which the person is a lessee, that the person has diligently developed the
			 Federal lands that are subject to the lease in order to produce oil or natural
			 gas or is producing oil or natural gas from such lands; or
				(2)has relinquished
			 all Federal oil and gas leases under which oil and gas is not being diligently
			 developed.
				(b)Diligent
			 developmentThe Secretary shall issue regulations within 180 days
			 after the date of enactment of this Act that define diligently
			 developed for purposes of subsection (a). Such regulations
			 shall—
				(1)include benchmarks
			 for oil and gas development that will ensure that leaseholders produce oil and
			 gas from each lease within the 5-year original term of the lease; and
				(2)require each
			 leaseholder to submit to the Secretary a diligent development plan showing how
			 the lessee will meet the benchmarks.
				(c)Failure To comply
			 with requirementsAny person who fails to comply with the
			 requirements of this section or any regulation or order issued to implement
			 this section shall be liable for a civil penalty under section 109 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1719).
			(d)Lessee
			 definedIn this section the term lessee includes
			 any person or other entity that controls, is controlled by, or is in or under
			 common control with, a lessee.
			3.Lease
			 Terms
			(a)Leases for
			 offshore landsSection 8(b)(2) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(b)(2)) is amended to read as follows:
				
					(2)(A)be for an initial period
				of 5 years, and may be renewed for additional 1-year periods, subject to
				subparagraphs (B) and (C);
						(B)not be renewed for an additional
				period, unless the Secretary determines that as of the date of the expiration
				of the preceding period—
							(i)production of oil or gas is
				occurring under the lease; or
							(ii)the lessee is making good-faith
				progress towards such production and additional time is required to initiate
				such production; and
							(C)be subject to a rental for each such
				additional period that is not less than double the rental rate that applied for
				the last year of the initial
				period;
						.
			(b)Leases for
			 onshore lands
				(1)Leases under
			 Mineral Leasing ActSection 17(e) of the Mineral Leasing Act (33
			 U.S.C. 226(e)) is amended to read as follows:
					
						(e)Leases issued
				under this section shall—
							(1)be for an initial period of 5 years, and
				may be renewed for additional 1-year periods, subject to paragraphs (2) and
				(3);
							(2)not be renewed for an additional period,
				unless the Secretary determines that as of the date of the expiration of the
				preceding period—
								(A)production of oil
				or gas is occurring under the lease; or
								(B)the lessee is
				making good-faith progress towards such production and additional time is
				required to initiate such production; and
								(3)be subject to a
				rental for each such additional period that is not less than double the rental
				rate that applied for the last year of the initial
				period.
							.
				(2)Leases under
			 Mineral Leasing Act for Acquired LandsThe Mineral Leasing Act
			 for Acquired Lands Act (30 U.S.C. 351 et seq.) is amended by adding at the end
			 the following:
					
						12.Lease
				termsLeases issued under this section
				shall—
							(1)be for an initial period of 5 years, and
				may be renewed for additional 1-year periods, subject to paragraphs (2) and
				(3);
							(2)not be renewed for an additional period,
				unless the Secretary determines that as of the date of the expiration of the
				preceding period—
								(A)production of oil
				or gas is occurring under the lease; or
								(B)the lessee is
				making good-faith progress towards such production and additional time is
				required to initiate such production; and
								(3)be subject to a
				rental for each such additional period that is not less than double the rental
				rate that applied for the last year of the initial
				period.
							.
				
